     Case 1:17-cv-04427-PKC Document 44 Filed 03/03/20 Page 1 of 1


     MIOTA LAW LLC
     Jacob E. Miota
      1400 East Olive Street
     Shorewood,WI 53211
     (p) 414-973-9305                                    Conference Adjourned
     ( f) 414-386-46 75
     jmlota@miotalaw.com                                 From:       lvL.rc.h 23                2.02.0             2:ts PM
                                                        To - ~ /                    I5    2.0 20 C\+              2: lJ 5 PJ1
                                                        SO ORD. E__R
                                                               < /
                                                                   ____E
                                                                       _ ./D:/"" / .,;,:<>               -7·
                                                                                        / ;-:/.. /_/ _..?~L-,-;
                                                                                 /,/'' . . / ,:;. . -;z,,
March 3, 2020                                                    ,    ./        F    ;/

                                                        P. KEVIN CASTEL, ifs.D.J.
ViaECF                                                  Date:        3 - L/ - 20
Hon. P. Kevin Castel
United States District Court Judge
Southern District of New York
United States Courthouse
New York, NY 10007

        Re:       Coastal Investment Partners, Inc. v. DSG Global, Inc.
                  Case No. 1:17-cv-04427-PKC

Dear Judge Castel:

I atn counsel to plaintiff Coastal Investment Partners, Inc. in this matter and write to request
an adjournment of the scheduling conference set for March 23, 2010 at 2:15. Coastal
Investment Partners retained tne and I appeared in the case last week. I atn replacing Mr.
Eisenberg, and we are finalizing a stipulated substitution for the Court's consideration. I atn
currently scheduled to be on spring break with tny family in Cartagena, Colutnbia from
March 19-April 1 and as such will not be able to participate on the 23'd_ I therefore
respectfully request that the scheduling conference be adjourned until sotnetitne after I
return to the United States. I have corresponded with Mr. Basile, defendant's counsel, and
he consents to this request.

Respectfully submitted,

Miota Law LLC

s/Jacob Miota

C:     Mark R. Basile, Esq. (via ECF)
